Opinion by
Mr. Justice McIver,
In action against a bank, the question was whether plaintiff had made a certain deposit in the bank on a day stated. The cashier being on the stand as a witness for the defendant, explained the manner of handling money and keeping books by the defendant, and was then asked by defendant’s attorneys: “If plaintiff really made the deposit as he claims, on what theory, if any, can you account for its not appearing on the books of the bank?” Plaintiff objected, but the objection was overruled, and witness answered: “Upon no other theory, but that the teller put the money in his pocket.” The appeal involved only the correctness of this ruling by the Circuit Judge (Kershaw).
This court held that the question was incompetent; that the matter involved was a specific fact — whether or not a certain deposit had been made on a given day — and was not a matter of opinion; that it was for the jury and not the witness to draw inferences from the facts in evidence.
Judgment reversed.